DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-15 and 17-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Lee et al. (4,222,499). Lee et al. disclose, in figs. 1, 2, 
Re-claims 1, 7, 14, 17, a device for storing and discharging liquid, comprising:
 a rigid container 20.
an elastic flexible pouch 32 having an opening at one side thereof; 
a fixing ring 26
a discharging portion 18 coupled to the fixing ring coupled to the opening and capable of conveying the content of the elastic flexible pouch,
 wherein the elastic flexible pouch is inflated conforming to a shape of the rigid


wherein the elastic flexible pouch is resilient such that, when the elastic flexible pouch is inflated with the content stored therein, the elastic flexible pouch is configured to apply a restoring force to push the content toward the opening.
Re-claims 3-6, 10-13, 15, 18, 19, wherein the discharging portion 18 further comprises a discharging tube;
wherein the discharging portion and the discharging tube are manufactured simultaneously with a same material;
wherein the fixing ring and the discharging portion are formed as separate components;
further comprising a water-proof ring 28 interposed between the fixing ring and the discharging portion to prevent leakage of the content.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 18 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti (9,908,130) in view of Lee et al.
Moretti discloses, in figs. 6 and 7, a device for storing and discharging liquid comprising limitations substantially as claimed (see a 102 (a) rejection in the office action dated 08/31/2021), 
Lee et al. teach, in figs. 1 and 2, a device for storing and discharging liquid comprising a flexible pouch 32 being resilient, which is configured to apply a restoring force to push the content toward the opening.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Lee et al., to modify the invention of Moretti with the flexible pouch is resilient, which is configured to apply a restoring force to push the content toward the opening, in order to provide pressure source for completely dispensing.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of Lee et al. and further in view of Greiner-Perth et al. (2011/0095053).
Moretti in view of Lee et al. lacks to disclose an air discharge port provided at a bottom of the rigid container as claimed.
Greiner-Perth et al. teach, in figs. 6a &6b and [0042], a device for storing and dispensing liquid comprising  an air discharge port 70 provided at a bottom of a rigid container 40;
wherein the air discharge port is blocked by an air blocking portion after the flexible pouch is inflated with the content stored therein, such that air is not allowed to flow into a space between the flexible pouch and the rigid container after the content is stored;
 wherein a pressure applied to the air in the space between the flexible pouch and the rigid container is lower than an atmospheric pressure when the air discharge port is blocked by the air blocking portion;
 wherein the air blocking portion is removed before the device for storing and discharging liquid is used to discharge the content.
.

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti in view of Lee et al. and further in view of Pham (2008/0223880).
Moretti lacks to disclose the discharging portion and the discharging tube are manufactured
simultaneously with a same material.
Pham teaches, in figs. 4-7, a device for storing and discharging liquid comprising a discharging portion 250 and the discharging tube 270 are manufactured simultaneously with a same material.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Pham, to modify the invention of Moretti with disclose the discharging portion and the discharging tube are manufactured simultaneously with a same material in order to the discharge tube cannot remove from the discharging portion.

Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive in view of new ground rejections as alleged above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 15, 2022